Detailed Action
Summary
1. This office action is in response to the application filed on July 07, 2021. 
2. Claims 1-20 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 
Drawings
6. The drawings submitted on 07/07/2021 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 7 and 17 are objected to because of the following informalities: 
Claims 7 and 15 recite “the current flowing” in lines 1& 5 and 2 & 5  respectively should be “the current regulated flowing”.
Claim 17 recites “the control transistor” in line 1. There is insufficient antecedent basis for this limitation.
In re to claims 16-17, claims 16-17  depend from claim 15, thus are also objected for the same reasons provided above
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by HO “20170255214”. 
In re to claim 1, HO discloses a regulator (Figs. 1-6 shows a voltage control circuit is configure to regulate the voltage and current in the circuit. Examiner noted that all figures are considered as the same embodiment) comprising: a first voltage regulator (shared voltage control circuit 299/305/405 ) suitable for generating a comparison (Figs. 3A-3C shows error amplifier 320/420) voltage by comparing a reference voltage (Vref) with a feedback voltage (Vfb), and outputting a first voltage control signal (control voltage control signal Vctl_out is split and configured to select Switch S1b and S1C) and a second voltage control signal (voltage control signal Vctl_out is split and configured to select Switches S2b and 2bc ) based on the comparison voltage (Vref and Vfb);
 a plurality of second voltage regulators (regulator 1- regulator N) suitable for receiving the first voltage control signal  (voltage control signal Vctl_out is configured to select Switches S1b and S1C ) and the second voltage control signal (voltage control signal Vctl_out is split and configured to select Switches S2b and 2bc respectively),
 generating a voltage based on the first voltage control signal (internal voltage control node Vctl_1 of regulator_1 ) and the second voltage control signal (internal control node Vctl_2 of regulator_2 ), and outputting the generated voltage (Vctl_1, Vctl_2 and Vctl_N); and 
a plurality of control signal transmitters ( internal capacitance, Chold1, Chold2, . . . , CholdN,  buffer circuits 251, 252, and 253 and set of switches S1c, S2c, . . . , SNc and set of switches S1b, S2b, . . . , SNc  are configured to transmit the control voltage from the shared voltage control circuit to the corresponding each regulator_1 to regulator-N)  suitable for receiving the first voltage control signal (signal select Switch S1b and S1C) and the second voltage control signal from the first voltage regulator (signal select Switch S2b and S2C)  ) and transferring the received voltage (Chold1, Chold2, . . . , CholdN,  buffer circuits 251, 252, and 253 and set of switches S1c, S2c, . . . , SNc and set of switches S1b, S2b, . . . , SNc  are configured to transmit the control voltage) control signals to the plurality of second voltage regulators (regulator_1 to regulator_N).  
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HO “20170255214” in view of Pitigoi-Aron “20180224887”.
In re to claim 11, HO discloses a controller comprising, 
a host interface including: a receiver circuit suitable for receiving data from a host; a transmitter circuit suitable for transmitting data to the host; and a regulator suitable for supplying power to the receiver circuit and the transmitter circuit, wherein the regulator comprises:
wherein the regulator (Figs. 1-6 shows a voltage control circuit is configure to regulate the voltage and current in the circuit. Examiner noted that all figures are considered as the same embodiment) comprises: 
a first voltage regulator (shared voltage control circuit 299/305/405 ) suitable for generating a comparison (Figs. 3A-3C shows error amplifier 320/420) voltage by comparing a reference voltage (Vref) with a feedback voltage (Vfb  ), and outputting a first voltage control signal (control voltage control signal Vctl_out is split and configured to select Switch S1b and S1C) and a second voltage control signal (voltage control signal Vctl_out is split and configured to select Switches S2b and 2bc ) based on the comparison voltage (Vref and Vfb);
 a plurality of second voltage regulators (regulator 1- regulator N) suitable for receiving the first voltage control signal  (voltage control signal Vctl_out is configured to select Switches S1b and S1C ) and the second voltage control signal (voltage control signal Vctl_out is configured to select Switches S2b and 2bc respectively), generating a voltage based on the first voltage control signal (internal voltage control node Vctl_1 of regulator_1 ) and the second voltage control signal (internal control node Vctl_2 of regulator_2 ), and outputting the generated voltage (Vctl_1, Vctl_2 and Vctl_N); and 
control signal transmitters ( internal capacitance, Chold1, Chold2, . . . , CholdN,  buffer circuits 251, 252, and 253 and set of switches S1c, S2c, . . . , SNc and set of switches S1b, S2b, . . . , SNc  are configured to transmit the control voltage from the shared voltage control circuit to the corresponding each regulator_1 to regulator-N)  suitable for receiving the first voltage control signal (signal select Switch S1b and S1C) and the second voltage control signal from the first voltage regulator (signal select Switch S2b and S2C) and transferring the received voltage control signals (Chold1, Chold2, . . . , CholdN,  buffer circuits 251, 252, and 253 and set of switches S1c, S2c, . . . , SNc and set of switches S1b, S2b, . . . , SNc  are configured to transmit the control voltage) to the plurality of second voltage regulators (regulator_1 to regulator_N).  

HO discloses first regulator, plurality of second regulator and control signal transmitter but fails having a host interface including: a receiver circuit suitable for receiving data from a host; a transmitter circuit suitable for transmitting data to the host; and a regulator suitable for supplying power to the receiver circuit and the transmitter circuit.

However, Pitigoi-Aron  disclose a hardware implementation (Fig. 11-12) having host, receiver and transmitter (Host controller 1102/1200, receiver and transmitter 1106 and the bus 1206 may also link various other circuits such as timing sources, peripherals, voltage regulator, and power management circuits, see prag.0111).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage control circuit of HO to include host, receiver and transmitter as taught by Pitigoi-Aron using a few information bytes as possible to increase an efficiency of the procedure and a system can make choices as to the procedure used for an optimized result, see praga. 0073, lines 1-5.
Allowable Subject Matter
11. Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control signal transmitter comprises a first control signal transmitter suitable for receiving the first voltage control signal and a second control signal transmitter suitable for receiving the second voltage control signal, wherein each of the first control signal transmitter and second control signal transmitter comprises an operation switch, a resistor coupled in series to the operation switch, a fast charging switch coupled in parallel to the operation switch and the resistor, and a capacitor ”.
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first voltage regulator comprises: a first master transistor suitable for regulating a current applied from a power supply based on the first voltage control signal; and a second master transistor coupled in series to the first master transistor and suitable for secondarily regulating the current regulated by the first master transistor based on the second voltage control signal ”.
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second voltage regulator further comprises: a first slave transistor suitable for regulating a current applied from a power supply based on the first voltage control signal; and a second slave transistor coupled in series to the first slave transistor and suitable for secondarily regulating the current regulated by the first slave transistor based on the second voltage control signal”.
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control signal transmitter comprises a first control signal transmitter suitable for receiving the first voltage control signal and a second control signal transmitter suitable for receiving the second voltage control signal, wherein each of the first control signal transmitter and the second control signal transmitter comprises an operation switch, a resistor coupled in series to the operation switch, a fast charging switch coupled in parallel to the operation switch and the resistor, and a capacitor. ”.
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first voltage regulator comprises: a first master transistor suitable for regulating a current applied from a power supply based on the first voltage control signal; and a second master transistor coupled in series to the first master transistor and suitable for secondarily regulating the current regulated by the first master transistor, based on the second voltage control signal. ”.
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second voltage regulator further comprises: a first slave transistor suitable for regulating a current applied from a power supply based on the first voltage control signal; and a second slave transistor coupled in series to the first slave transistor and suitable for secondarily regulating the current regulated by the first slave transistor based on the second voltage control signal.”.
In re to claim 8, claim 8 depend from claim 1, thus are also objected for the same reasons provided above. 
In re to claims 4-7, claims 4-7 depend from claim 3, thus are also objected for the same reasons provided above. 
In re to claim 10, claim 10 depend from claim 9, thus are also objected for the same reasons provided above.
In re to claim 18, claim 18 depend from claim 12, thus are also objected for the same reasons provided above .
In re to claims 14-17, claims 14-17 depend from claim 13,  thus are also objected for the same reasons provided above
In re to claim 20, claim 20 depend from claim 19, thus are also objected for the same reasons provided above.
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839